Title: General Orders, 19 July 1779
From: Washington, George
To: 


        
          Head-Quarters Monday July 19th 1779.
          Parole[  ]C. Signs[  ]
        
        The following disposition of the Army is to take place for the present.
        The Right-Wing to be composed of—The Virginia Maryland & Pennsylvania divisions under the command of Major General Putnam.
        The Left-Wing to be composed of the two Connecticutt brigades, and of Nixons and Glovers forming two divisions under the command of Major General Heath.
        Moylan’s and Sheldon’s regiments of Cavalry & Colonel Armand’s Independent corps to be attached to this wing ’till further orders.
        Major General Howe will take the immediate command of Nixon’s and Glover’s, the Cavalry & the Independent Corps.
        The Garrison of West-Point comprehending the Island will for the present consist of, Paterson’s, Late Larned’s and the Carolina brigade under Majr General McDougall, Commandant of the Garrison.
        The Carolina brigade to be stationed on the Island.
        Major General McDougall will immediately make a distribution of the troops under his command to the defence of the several works that every officer & man may be acquainted with his post in time of action and know where to repair, without confusion or delay, in case of a sudden alarm.
        The Artillery is also to be distributed and every minute arrangement made at once, that every thing may be in the most perfect readiness at the shortest notice—A full supply of water to be immediately provided.
        The Light Infantry to take post at any convenient place near Fort-Montgomery—That part of it which has not been already organized to return to the respective brigades to be immediately modeled agreeable to the new formation.
        The Guard-Boats are to be under the direction of the officer commanding the Light-Infantry from which corps they are to be maned.
        All the advanced Pickets and Patroles on the West side of the river to be furnished by the Virginia division and the corps of Light-Infantry—The commanding officers to agree upon such as are to be respectively furnished and the places and roads they are to occupy.
        The rest of the troops to be employed in carrying on the works with all possible Vigor and dispatch.
        The Engineers will report to the Adjutant General the number of men requisite for this purpose that he may have them furnished and regulate the details accordingly.
       